United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-3223
                      ___________________________

                           Bobby Earl Jefferson, Jr.

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

 Tom Roy; Chris Pawelk; Roy Witte; John R. King; Bruce Reiser; Jeff Lonsky;
  Steven Hammer; Carol Krippner; Reena Solheid; Alice Remillard; Anthony
                      Forchas; Arthur Dana Dickson

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                       for the District of Minnesota
                               ____________

                          Submitted: August 4, 2020
                           Filed: August 14, 2020
                               [Unpublished]
                               ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Minnesota inmate Bobby Jefferson appeals the
district court’s1 adverse grant of summary judgment based on his failure to exhaust
administrative remedies. Having carefully reviewed the record and the arguments on
appeal, we conclude the district court did not err in granting summary judgment. See
Odom v. Kaizer, 864 F.3d 920, 921 (8th Cir. 2017) (reviewing de novo grant of
summary judgment); see also King v. Iowa Dep’t of Corr., 598 F.3d 1051, 1052 (8th
Cir. 2010) (reviewing de novo dismissal for failure to exhaust administrative
remedies); Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003) (noting an inmate
must exhaust administrative remedies before filing suit). Accordingly, we affirm the
judgment. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota, adopting the report and recommendation of the Honorable
Steven E. Rau, United States Magistrate Judge for the District of Minnesota, now
deceased.

                                        -2-